      Case 2:19-cr-00107-KJM Document 628 Filed 09/23/20 Page 1 of 2


 1   TASHA PARIS CHALFANT, Attorney at Law
     State Bar #207055
 2
     5701 Lonetree Blvd., Suite 312
 3   Rocklin, California 95765
     (916) 444-6100; FAX: (916) 930-6093
 4   E-mail: tashachalfant@gmail.com
 5
     Attorney for: DONALD REED MAZZA
 6
                               IN THE UNITED STATES DISTRICT COURT
 7
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 8
 9   UNITED STATES OF AMERICA,                      )       Case: 2:19-CR-0107 KJM
                                                    )
10                           Plaintiff,             )       ORDER SEALING DOCUMENTS AS SET
                                                    )       FORTH IN DEFENDANT’S NOTICE
11           vs.                                    )
12                                                  )
     DONALD REED MAZZA,                             )       Date: October 1, 2020
13                                                  )       Time: 2:00 p.m.
                             Defendant.             )       Court: Hon. Allison Claire
14                                                  )              U.S. Magistrate Judge
                                                    )
15
16           Pursuant to Local Rule 141(b), and based upon the representation contained in
17   Defendant’s Request to Seal, IT IS HEREBY ORDERED that the Defendant’s Exhibit “A” to
18   Defendant’s Motion for Bail Review, and the Defendant’s Request to Seal shall be SEALED
19   until further order of this Court.
20           It is further ordered that electronic access to the sealed documents shall be limited to the
21   United States and counsel for the defendant.
22           The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S.
23   District Court for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for
24   the reasons stated in Defendant’s Request, sealing the Defendant’s Request and Exhibit “A”
25   serves a compelling interest. The Court further finds that, in the absence of closure, the
26   compelling interests identified by Defendant would be harmed. In light of the public filing of
27   Defendant’s Notice to Seal, the Court further finds that there are no additional alternatives to
28   sealing the Defendant’s Request and Exhibit “A” that would adequately protect the compelling
     U.S. v. DONALD REED MAZZA                          1
     Order Sealing Documents
     2:19-CR-0107 KJM
      Case 2:19-cr-00107-KJM Document 628 Filed 09/23/20 Page 2 of 2


 1
     interests identified by Defendant.
 2
     DATED: September 23, 2020
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     U.S. v. DONALD REED MAZZA            2
     Order Sealing Documents
     2:19-CR-0107 KJM
